
	
		III
		111th CONGRESS
		1st Session
		S. RES. 94
		IN THE SENATE OF THE UNITED STATES
		
			March 31, 2009
			Mr. Akaka (for himself,
			 Mr. Dodd, Mr.
			 Crapo, Mr. Kennedy,
			 Mr. Enzi, Mrs.
			 Hagan, Mr. Corker,
			 Mr. Levin, Mr.
			 Wicker, Mr. Schumer,
			 Mr. Inouye, Mr.
			 Menendez, Mr. Durbin,
			 Ms. Stabenow, Mr. Johnson, Mr.
			 Cardin, Mr. Carper,
			 Mrs. Lincoln, Mrs. Murray, Mrs.
			 Gillibrand, Mr. Cochran, and
			 Mr. Baucus) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Designating April 2009 as Financial
		  Literacy Month. 
	
	
		Whereas, in September 2008, consumer bankruptcy filings in
			 the United States increased more than 30 percent from the same period in 2006,
			 according to the Administrative Office of the United States Courts;
		Whereas there were more than 1,000,000 personal bankruptcy
			 filings in the United States in 2008, the most since bankruptcy laws were
			 amended in 2005, according to the Administrative Office of the United States
			 Courts;
		Whereas, according to a 2008 Flow of Funds
			 report by the Federal Reserve, the net worth of households in the United States
			 fell for the 4th consecutive quarter, dropping $2,800,000,000,000, the largest
			 decline in the 57-year history of the report;
		Whereas, according to a 2008 Flow of Funds
			 report by the Federal Reserve, household debt in the United States reached
			 $14,000,000,000;
		Whereas the 2008 Retirement Confidence Survey conducted by
			 the Employee Benefit Research Institute found that the percentage of workers
			 who were very confident about having enough money for a
			 comfortable retirement decreased sharply, from 27 percent in 2007 to 18 percent
			 in 2008, the biggest 1-year decline in the 18-year history of the
			 survey;
		Whereas the Department of the Treasury sponsored the 2008
			 National Financial Literacy Challenge, an examination testing knowledge of high
			 school students of important personal finance concepts;
		Whereas the average score on the examination was an
			 F, only 56 percent;
		Whereas the 2007 Survey of the States
			 compiled by the Council for Economic Education found that only 22 States
			 require an economics test as a high school graduation requirement, 3 fewer than
			 in 2004;
		Whereas many students who graduate from high school lack
			 basic skills in the management of personal financial affairs and are unable to
			 balance a checkbook, according to the Jump$tart Coalition for Personal
			 Financial Literacy;
		Whereas, according to the National Foundation for Credit
			 Counseling, fewer than half the people in the United States accessed their
			 credit report in 2008, despite the fact that such report can be obtained for
			 free and contains critically important information for consumers;
		Whereas approximately 76,000,000 adults say they do not
			 have any non-retirement savings, according to the National Foundation for
			 Credit Counseling;
		Whereas expanding access to the mainstream financial
			 system will provide individuals with less expensive and more secure options for
			 managing finances and building wealth;
		Whereas quality personal financial education is essential
			 to ensure that individuals are prepared to manage money, credit, and debt, and
			 to become responsible workers, heads of households, investors, entrepreneurs,
			 business leaders, and citizens;
		Whereas increased financial literacy empowers individuals
			 to make wise financial decisions and reduces the confusion caused by an
			 increasingly complex economy;
		Whereas a greater understanding of, and familiarity with,
			 financial markets and institutions will lead to increased economic activity and
			 growth;
		Whereas, in 2003, Congress found it important to
			 coordinate Federal financial literacy efforts and formulate a national
			 strategy; and
		Whereas, in light of that finding, Congress passed the
			 Financial Literacy and Education Improvement Act of 2003 (Public Law 108–159;
			 117 Stat. 2003) establishing the Financial Literacy and Education Commission
			 and designating the Office of Financial Education of the Department of the
			 Treasury to provide support for the Commission: Now, therefore, be it
		
	
		That the Senate—
			(1)designates April
			 2009 as Financial Literacy Month to raise public awareness
			 about—
				(A)the importance of
			 personal financial education in the United States; and
				(B)the serious
			 consequences that may result from a lack of understanding about personal
			 finances; and
				(2)calls on the
			 Federal Government, States, localities, schools, nonprofit organizations,
			 businesses, and the people of the United States to observe the month with
			 appropriate programs and activities.
			
